Order filed October 4, 2019




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-19-00753-CV
                                   NO. 14-19-00756-CV


                            IN RE NOE SANTANA, Relator


                             ORIGINAL PROCEEDING
                            WRIT OF HABEAS CORPUS
                                 309th District Court
                                Harris County, Texas
                   Trial Court Cause Nos. 2004-21815 & 2017-30600



                                        ORDER
       Relator Noe Santana has filed a petition for writ of habeas corpus. The court is of
the tentative opinion that a serious question concerning the relief requested requires further
consideration. See Tex. R. App. P. 52.8(b). Accordingly, the court orders the Sheriff of
Harris County to discharge relator from custody on relator executing and filing with the
Sheriff of Harris County a good and sufficient bond conditioned as required by law, in the
amount of $500.00. See Tex. R. App. P. 52.8(b)(3), see also Tex. Gov’t Code Ann
§ 22.221(d).

       It is so ORDERED.
                                     PER CURIAM


Panel Consists of Justices Jewell, Bourliot, and Zimmerer.